     Case 1:20-cv-01141-DAD-SAB Document 14 Filed 11/20/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL A. YOCOM,                                 No. 1:20-cv-01141-DAD-SAB (HC)
12                      Petitioner,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS DISMISSING
14   ATTORNEY GENERAL,                                 PETITION, AND DECLINING TO ISSUE
                                                       CERTIFICATE OF APPEALABILITY
15                      Respondent.
                                                       (Doc. No. 8)
16

17

18          Petitioner Michael A. Yocom is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 8, 2020, the assigned magistrate judge issued findings and

22   recommendations recommending that the pending petition for federal habeas relief be dismissed

23   because petitioner’s direct appeal of his state court judgment of conviction is still pending before

24   the state appellate court. (Doc. No. 8 at 2–3.) Accordingly, the magistrate judge recommended

25   dismissing the petition without prejudice. (Id. at 3.) The pending findings and recommendations

26   were served on petitioner with notice that any objections thereto were to be filed within thirty

27   (30) days of the service. (Id. at 3–4.) After seeking and receiving an extension of time to do so,

28   petitioner timely filed objections to the pending findings and recommendations on October 23,
                                                      1
     Case 1:20-cv-01141-DAD-SAB Document 14 Filed 11/20/20 Page 2 of 3


 1   2020. (Doc. No. 12.) Petitioner also filed a “Declaration of Most Unusual Circumstances to

 2   Entitle Him to Have Federal Interposition,” on October 26, 2020. (Doc. No. 13.)

 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 5   objections and declaration, the court concludes that the findings and recommendations are

 6   supported by the record and by proper analysis.

 7           In his objections, petitioner contends that his criminal appeal is no longer pending in the

 8   California Court of Appeal as of October 7, 2020. (Doc. No. 12 at 1.) However, petitioner’s

 9   direct appeal remains pending because the Court of Appeal “remanded for the [trial] court to

10   consider whether to exercise its discretion to dismiss the five-year term imposed for the section

11   667, subdivision (a) prior serious felony enhancement,” “strike the true findings and the terms

12   imposed for the section 667.5, subdivision (b) prior prison term enhancements, and recalculate

13   [petitioner]’s credits.” People v. Yocom, No. F077786, 2020 WL 5939771, at *20 (Cal. Ct. App.

14   Oct. 7, 2020).1 Moreover, petitioner appealed from the Court of Appeal’s decision to the

15   California Supreme Court on November 9, 2020. See Petition for Review, People v. Yocom, No.

16   S265438 (Cal. Nov. 9, 2020),

17                  When, as in the present case, an appeal of a state criminal
                    conviction is pending, a would-be habeas corpus petitioner must
18                  await the outcome of his appeal before his state remedies are
                    exhausted, even where the issue to be challenged in the writ of
19                  habeas corpus has been finally settled in the state courts.
20   Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983). Here, petitioner’s direct appeal of his
21   state criminal conviction is still pending before the state appellate courts. Thus, petitioner’s

22   objections do not meaningfully dispute the magistrate judge’s finding that the pending petition

23   must be dismissed. The court will therefore dismiss the pending petition without prejudice to its

24   refiling after petitioner’s direct appeal from his judgment of conviction has come to a conclusion.

25   /////

26   1
       The court “may take notice of proceedings in other courts, both within and without the federal
27   judicial system, if those proceedings have a direct relation to matters at issue.” U.S. ex rel.
     Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (internal
28   quotation marks and citation omitted).
                                                      2
     Case 1:20-cv-01141-DAD-SAB Document 14 Filed 11/20/20 Page 3 of 3


 1          Having determined that petitioner is not entitled to habeas relief, the court now turns to

 2   whether a certificate of appealability should issue. “[A] state prisoner seeking a writ of habeas

 3   corpus has no absolute entitlement to appeal a district court’s denial of his petition,” and an

 4   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

 5   (2003); see 28 U.S.C. § 2253(c)(1)(A) (permitting habeas appeals from state prisoners only with a

 6   certificate of appealability). Specifically, the federal rules governing habeas cases brought by

 7   state prisoners require a district court issuing an order denying a habeas petition to either grant or

 8   deny therein a certificate of appealability. See Rules Governing § 2254 Case, Rule 11(a). A

 9   judge shall grant a certificate of appealability “only if the applicant has made a substantial

10   showing of the denial of a constitutional right” 28 U.S.C. § 2253(c)(2), and the certificate must

11   indicate which issues satisfy this standard, 28 U.S.C. § 2253(c)(3). Here, petitioner has not made

12   such a showing. Accordingly, a certificate of appealability will not be issued.

13          Accordingly,

14          1.      The findings and recommendations issued September 8, 2020 (Doc. No. 8) are

15                  adopted in full;

16          2.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed without prejudice

17                  to its refiling, if appropriate, after petitioner’s direct appeal of his judgment of

18                  conviction before the state courts has concluded;

19          3.      The court declines to issue a certificate of appealability; and

20          4.      The Clerk of the Court is directed to close this case.
21   IT IS SO ORDERED.
22
        Dated:     November 19, 2020
23                                                         UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                       3
